Mr. Justice McGowan
also concurred by his separate opinion, as follows: The obligation sued on ivas a sealed note, but having been given for the payment of money only after the Code, the period of limitation was six years. When the action was brought six years had expired, but in the mean time and before *511the bar was complete one or more payments were made, and the-question is whether the six years must be counted from the date of the note or of the last payment. Section 131 of the Code provides that “no acknowledgment or promise shall be sufficient evidence of a new or continuing contract, whereby to take the case out of the operation of this title, unless the same be contained in some writing signed by the party to be charged thereby; but payment of any part of principal or interest is equivalent to a promise in writing,” &c. It is clear that the last payment on this note was equivalent to a promise in writing to pay the balance still due, and was recoverable for six years from that payment.
So that the only question is one of pleading — whether the amount left due at the last payment could be recovered by action on the note itself, stating the payment, or could only be recovered on the acknowledgment, as an implied neio contract. The question reaches only to the form of action. The old practice certainly allowed the balance due to be recovered in an action on the note itself, when the payment was made, leaving a balance, before the bar was complete. In Pyles v. Bell, 20 S. C., 369, it was said: “In regard to the statute of limitations the rule is well settled that after the debt is barred, nothing short of an express promise, or what is equivalent to such promise, will suffice to take a case out of the statute; but before the bar of the statute is complete, mere acknowledgments, as shown by part payments or otherwise, are sufficient to keep the original debt alive, by giving at each acknowledgment a new starting point for the running of the statute.” Rucker v. Frazier, 4 Strob., 94; Lomax v. Robertson, Dudley, 367; Bowdre v. Hampton, 6 Rich., 212. It has always seemed to me that this old practice afforded the most simple and convenient form to recover that which can be nothing more nor less than a balance on the original note, renewed by acknowledgment. But as it is really only a question as to the form of action, and it is very desirable that the practice should be clearly settled, I yield my objection and concur.
Judgment reversed.